Citation Nr: 1014771	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision issued by the RO.  

The issue of entitlement to service connection for and 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection PTSD was 
previously denied by the RO in a rating decision in January 
2004.  It was held, in part, that there was no verified 
stressor.  Appellant was notified of the decision.  There was 
no timely appeal and the decision became final.

2.  The evidence received since the January 2004 decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The RO's rating decision in January 2004 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002& Supp 2009); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Because of the favorable decision regarding the issue of 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
PTSD, any deficiency in the initial notice to the Veteran of 
the duty to notify and the duty to assist in claims involving 
a disability rating and an effective date for the award of 
benefits is harmless error.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Given that new and material evidence has 
been received to reopen the claim for service connection for 
PTSD at this time, the Board finds that no further assistance 
in developing the facts pertinent to the Veteran's claim in 
this regard is required at this time.

Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis

Service connection for PTSD was denied on the merits in an RO 
rating decision issued in January 2004.  The RO found that 
the Veteran failed to submit evidence of a verifiable 
stressor(s) associated with his service in Vietnam.  Although 
properly notified of that decision, the Veteran did not file 
a timely appeal and that decision is final.  The evidence of 
record at the time of the January 2004 denial included the 
Veteran's service treatment records and a July 2003 private 
treatment record diagnosing PTSD, related to the Veteran's 
"combat experiences" in Vietnam.  

Since the January 2004 rating decision, the additional 
evidence received includes VA treatment records (dated from 
September 2003 to April 2007), a March 2007 private 
psychological evaluation report and various statements from 
the Veteran regarding the events of his service in Vietnam.  
The credibility of this evidence is presumed for the purposes 
of reopening a previously denied claim.  See Justus supra.

This new evidence of record is also material to issue before 
the Board, as it raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for PTSD.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, to this extent, the 
appeal is allowed.


REMAND

Having reopened the claim, the Board finds that additional 
development is necessary.  At the outset, the Board notes 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  

In this case, there is a diagnosis of PTSD.  However, what 
has not been established is a link between the diagnosed PTSD 
and an in-service stressor.  In a May 2007 statement, the 
Veteran reported that he was stationed at Qui Nhon with the 
578th Supply Company; his military occupation specialty was 
Auto Repair Parts Specialist.  He reported that the base had 
an ammunition dump that the Viet Cong tried to "knock out."  
As a result, the base came under enemy attack numerous times 
while he was stationed there.  In this regard, the Board 
observes that in Pentecost v. Principi, 16 Vet. App. 124 
(2002), the Court held that a Veteran need not corroborate 
his actual physical proximity to (or firsthand experience 
with) and personal participation in rocket attacks while 
stationed in Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 
307 (1997) (holding that "corroboration of every detail [of a 
claimed stressor] including the appellant's personal 
participation" is not required; rather an appellant only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure). 

Further, he has submitted what appears to be a paragraph of a 
Board decision in another case.  It notes that there were 
attacks at the Ammunition depot at Qui Nhon in January and 
February 1969.  It is reported that some of the attacks, it 
is not clear which ones, resulted in dead and wounded 
American soldiers.  It should be determined whether the 
appellant's unit was present at Qui Nhon at that time, as he 
has alleged.  If so a search for stressor verification from 
December 1968 to early February 1969 (appellant left February 
8, 1969) should be made to include whether the dead and 
wounded resulted in an attack while he may have been at the 
base.

Preliminary review of the Veteran's service personnel file 
indicates he was assigned to the 578th Supply Company during 
his tour in Vietnam.  Given the Veteran's statements, the RO 
should contact the United States Joint Services Records 
Research Center (JSRRC) (previously the U.S. Armed Services 
Center for Research of Unit Records) so as to obtain the unit 
records of his unit and to conduct further unit research in 
this regard, if possible.   

In addition, while this case has been undergoing development 
legal guidance has been provided that in cases such as this, 
with other psychiatric disorders diagnosed, all diagnoses 
must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In this case a major depressive disorder has also 
been diagnosed.  An opinion as to etiology is indicated, 
resulting in a change in characterization of the second issue 
on the title page.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
regulatory and legal guidance for de novo 
review.  See 38 C.F.R. § 3.159 (2009); 
see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should review all the 
Veteran's lay statements and make a list 
of the in-service PTSD stressors 
described therein, specifically to 
include the May 2007 statement describing 
his service with the 578th Supply Company 
at Qui Nhon from May 1968 to February 
1969.  Then the RO should make a formal 
determination as to whether he has 
presented information in sufficient 
detail to warrant submission to the JSRRC 
for verification.  Specifically, if his 
unit was at Qui Nhon, the period from 
December 1968 to February 8, 1969 should 
be searched for attacks and dead and 
wounded.

If the AMC/RO otherwise determines the 
Veteran has not presented a verifiable 
stressor, such determination should be 
documented in a memorandum and associated 
with the file.  If the RO determines the 
Veteran has presented one or more 
potentially verifiable stressors, such 
stressor(s) should be provided to JSRRC.  
Upon receipt of a response from JSRRC, 
the RO should determine whether the 
received materials corroborate a claimed 
in-service stressor or stressors.

3.  Thereafter, but whether stressor 
information is found or not, the Veteran 
should be afforded a VA psychiatric 
examination.  The claims file and a list 
of the in-service stressor(s), if any, 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the Veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  In addition, any other 
psychiatric impairment found should be 
set out.  If psychiatric impairment other 
than PTSD is found, the examiner is asked 
to opine as to whether it is at least as 
likely as not that the disorder, other 
than PTSD, is as likely as not (50 
percent chance or greater) related to 
incident or event in service.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

4.  After completion of the above 
development, the Veteran's claim of 
service connection for an acquired 
psychiatric disorder, to include PTSD 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


